Citation Nr: 0319214	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from March 1969 until 
February 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1998 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina, that denied service connection for a low back 
disorder.

The veteran was afforded a personal hearing at the RO in May 
1999; the transcript of which is of record.

This case was remanded by a decision of the Board dated in 
January 2001 and is once again before the Board for 
appropriate disposition.  It also underwent additional 
development at the Board in February 2003.


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3rd 1339 (Fed.Cir. 2003).

In this instance, the record reflects that upon additional 
development of the evidence at the Board in February 2003, a 
response was received from the Brooklyn, New York VA Medical 
Center that no records were found for the veteran.  The Board 
points out, however, that VA is required to notify the 
claimant when it is unable to obtain Federal records and it 
is reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(e)(1)(2002).  Based on the foregoing, a remand to the 
RO to ensure compliance with the above-cited regulation is 
required.  While the Board regrets that a remand of this 
matter will further delay a final decision in this appeal, 
such action is needed to ensure that all due process 
requirements are met.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should provide written notice of 
the fact that the above-mentioned VA 
medical records do not exist or that 
further efforts to obtain them would be 
futile, in accordance with the explicit 
notice provisions of 38 C.F.R. 
§ 3.159(e)(1)(2002). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




